Case: 12-60685       Document: 00512182505         Page: 1     Date Filed: 03/21/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 21, 2013

                                     No. 12-60685                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



DIXIE-NET COMMUNICATIONS, INCORPORATED,

                                                  Plaintiff-Appellant
v.

BELLSOUTH TELECOMMUNICATIONS, INCORPORATED, doing
business as AT&T Mississippi; MISSISSIPPI PUBLIC SERVICE
COMMISSION; BRANDON PRESLEY, in his official capacity as
Commissioner; LEONARD BENTZ, in his official capacity as Commissioner;
LYNN POSEY, in his official capacity as Commissioner,

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                              USDC No. 3:10-CV-84


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       This is an appeal from the district court’s judgment affirming the
Mississippi Public Service           Commission’s ruling          with respect        to an
interconnection agreement (ICA) between Appellant Dixie-Net Communications,


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60685     Document: 00512182505     Page: 2   Date Filed: 03/21/2013



                                  No. 12-60685

Inc. and Appellee BellSouth Telecommunications, Inc. d/b/a AT&T Mississippi.
Appellant first argues that the Commission’s interpretation of this ICA should
be subject to a de novo standard of review. It is binding law in this circuit that
a federal court reviews a state utility commission’s interpretation of an ICA
under an arbitrary and capricious standard. Southwestern Bell Tel. Co. v. Pub.
Util. Comm’n of Tex., 208 F.3d 475, 482 (5th Cir. 2000); see also Budget Prepay,
Inc. v. AT&T Corp., 605 F.3d 273, 276 (5th Cir. 2010). We decline Appellant’s
request for us to overrule that precedent, which at any rate we cannot do.
Lowrey v. Tex. A&M Univ. Sys., 117 F.3d 242, 247 (5th Cir. 1997) (“[O]ne panel
of this court cannot overrule the decision of another panel; such panel decisions
may be overruled only by a subsequent decision of the Supreme Court or by the
Fifth Circuit sitting en banc.”). As to the district court’s finding that the
Commission’s ruling was not arbitrary and capricious, we agree with the court’s
thorough and well-reasoned opinion.
      AFFIRMED.




                                        2